Case 4:18-cv-00442-ALM-CMC Document 85-6 Filed 01/13/20 Page 1 of 2 PageID #: 2431




                       EXHIBIT 5
   Case 4:18-cv-00442-ALM-CMC Document 85-6 Filed 01/13/20 Page 2 of 2 PageID #: 2432




From:              Steven S. Biss <stevenbiss@earthlink.net>
Sent:              Monday, August 5, 2019 4:23 PM
To:                Prather, Laura; Williams, Thomas J.
Cc:                Ed Butowsky; Ty Clevenger
Subject:           Plaintiff's Objections, Answers and Responses to Defendants' Discovery Requests
Attachments:       Objections, Answers and Responses to Defendants' Discovery Requests - 8.5.19.pdf



Laura/Tom,
Attached in PDF are Plaintiff’s Objections, Answers and Responses to Defendants’ request for admissions and
request for production of documents.
Mr. Butowsky has produced to me a mobile drive that contains his documents. I need to figure out how to
access the documents. Once I do, I will download, bates‐stamp and deliver the documents to you via HighTail.
Call or email me if you have any questions.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501‐8272
Facsimile: (202) 318‐4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven‐s‐biss‐6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax advice that
may be contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding any penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction(s) or tax‐related matter(s) that may
be addressed herein.

This communication (including any attachments) may contain legally privileged and confidential information
intended solely for the use of the intended recipient. If you are not the intended recipient, immediately stop
reading this email and delete it from your system.




                                                         1
